UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



ANTHONY GHAFFARI,

       Plaintiff,
               v.                                          Civil Action No. 13-115 (JEB)
WELLS FARGO BANK, N.A., et al.,

       Defendants.


                                  MEMORANDUM OPINION

       Pro se Plaintiff Anthony Ghaffari has filed this suit against the Federal Home Loan

Mortgage Association,Wells Fargo Bank, and Phelan Hallinan, LLP, which acted as Wells

Fargo’s counsel in an earlier action against Plaintiff in the Pennsylvania Court of Common Pleas

for Centre County. Phelan now moves to dismiss for lack of personal jurisdiction and failure to

state a claim. As the Court agrees that it lacks personal jurisdiction over Phelan, it will grant the

Motion.

I.     Background

       Plaintiff’s suit arises from foreclosure proceedings in Pennsylvania. The factual

allegations set forth in the Complaint are as follows: In January 2012, Plaintiff fell behind on

mortgage payments to Wells Fargo. See Compl. at 4. He contacted a loan-service officer, who

informed him that in order to qualify for a loan modification, Plaintiff needed to remain at least

90 days in arrears. Id. at 5. Although he remained in arrears for 90 days and provided the loan

specialist with all the information she had requested, in March 2012 he was nevertheless

informed that he was not eligible for a loan modification. Id. The specialist then told him that

his file had been sent to an attorney (presumably at Phelan) for foreclosure proceedings. Id. at 5-
6. Plaintiff tried unsuccessfully to speak with attorneys at Phelan and representatives of Wells

Fargo to avoid these proceedings. Id. at 6-7. Phelan, nevertheless, filed a foreclosure action on

behalf of Wells Fargo against Plaintiff in the Centre County Court of Common Pleas in central

Pennsylvania. Id. at 7-8.

       Plaintiff’s Complaint here focuses on Wells Fargo. He first claims that the bank violated

several terms of a Consent Judgment issued in 2012. See id. at 9-12 (citing Consent Judgment,

ECF No. 14, United States v. Bank of America, No. 12-cv-00361 (D.D.C. Apr. 4, 2012)).

Plaintiff next alleges that Wells Fargo “failed to offer or make Plaintiff aware of counseling

offered by the U.S. Department of Housing and Urban Development” in violation of 12 U.S.C. §

1701x(c)(5). See id. at 13. Finally, Plaintiff asserts that Wells Fargo failed to comply with

certain unspecified provisions of an unidentified Pooling and Servicing Agreement. Id. at 13-15.

Plaintiff’s only allegations against Phelan are: (1) that it “was aware the Mortgage Complaint

was violating the Federal Consent Agreement” and (2) that the mortgage information in Phelan’s

original foreclosure complaint conflicts with unspecified “sworn testimony” of Phelan. Id. at 8,

12.

II.    Legal Standard

       Under Federal Rule of Civil Procedure 12(b)(2), a defendant may move to dismiss a suit

if the court lacks personal jurisdiction over it. The plaintiff bears the burden of establishing

personal jurisdiction, FC Inv. Group LC v. IFX Markets, Ltd., 529 F.3d 1087, 1091 (D.C. Cir.

2008), and the requirements for personal jurisdiction “must be met as to each defendant.” Rush

v. Savchuk, 444 U.S. 320, 332 (1980). In deciding whether the plaintiff has shown a factual

basis for personal jurisdiction over a defendant, the court resolves factual discrepancies in favor

of the plaintiff. Crane v. N.Y. Zoological Soc’y, 894 F.2d 454, 456 (D.C. Cir. 1990). When



                                                  2
personal jurisdiction is challenged, “the district judge has considerable procedural leeway in

choosing a methodology for deciding the motion.” 5B Charles A. Wright & Arthur R. Miller et

al., Federal Practice and Procedure § 1351 (3d ed. 2004). The court may rest on the allegations

in the pleadings, collect affidavits and other evidence, or even hold a hearing. See id.

III.   Analysis

       Phelan makes a number of arguments in support of dismissal, but the Court need only

address the issue of personal jurisdiction, which Phelan correctly claims is lacking here. A court

may exercise two forms of personal jurisdiction over a nonresident defendant: general and

specific. General jurisdiction exists where a nonresident defendant maintains sufficiently

systematic and continuous contacts with the forum state, regardless of whether those contacts

gave rise to the claim in the particular case. See Helicopteros Nacionales de Colombia, S.A. v.

Hall, 466 U.S. 408, 414-15 & n.9 (1984). “[B]ecause general jurisdiction is not related to the

events giving rise to the suit, courts impose a more stringent minimum contacts test than for

specific jurisdiction.” Gorman v. Ameritrade Holding Corp., 293 F.3d 506, 510 n.2 (D.C. Cir.

2002) (citation and internal quotation marks omitted). As a result, “[u]nder the Due Process

Clause, such general jurisdiction over a foreign corporation is only permissible if the defendant’s

business contacts with the forum are continuous and systematic.” FC Inv. Group, 529 F.3d at

1091-92 (internal quotation marks and citations omitted). In this case, Plaintiff makes no

allegation (in either his Complaint or his Opposition to the Motion to Dismiss) that Phelan has

had any contacts with this forum. Phelan, moreover, has submitted a declaration by a partner of

the firm to the effect that Phelan practices solely in Pennsylvania and has no contacts with the

District of Columbia. See Mot., Att. 2 (Decl. of Judith T. Romano), ¶¶ 1, 11-12. This Court,

therefore, cannot exercise general jurisdiction over Phelan.



                                                 3
       Specific jurisdiction, conversely, exists where a claim arises out of the nonresident

defendant’s contacts with the forum. See Helicopteros, 466 U.S. at 414 n.8; see also United

States v. Ferrara, 54 F.3d 825, 828 (D.C. Cir. 1995). “A plaintiff seeking to establish specific

jurisdiction over a non-resident defendant must establish that specific jurisdiction comports with

the forum’s long-arm statute and does not violate due process.” FC Inv. Group, 529 F.3d at

1094-95 (citation and internal citation omitted). The long-arm statute of the District of Columbia

extends personal jurisdiction over a nonresident defendant where a claim arises from the

defendant’s

       (1) transacting any business in the District of Columbia;
       (2) contracting to supply services in the District of Columbia;
       (3) causing tortious injury in the District of Columbia by an act or omission in the
           District of Columbia;
       (4) causing tortious injury in the District of Columbia by an act or omission
           outside the District of Columbia if [the defendant] regularly does or solicits
           business, engages in any other persistent course of conduct, or derives
           substantial revenue from goods used or consumed, or services rendered, in the
           District of Columbia;
       (5) having an interest in, using, or possessing real property in the District of
           Columbia;
       (6) contracting to insure or act as surety for or on any person, property, or risk,
           contract, obligation, or agreement located, executed, or to be performed within
           the District of Columbia at the time of contracting, unless the parties
           otherwise provide in writing; or
       (7) marital or parent and child relationship in the District of Columbia . . . .

D.C. Code § 13-423(a) (2012). In order to comport with due process, a nonresident defendant

must have “certain minimum contacts with [the forum state] such that the maintenance of the suit

does not offend traditional notions of fair play and substantial justice.” Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945) (citations and internal quotation marks omitted). Those

guarantees are satisfied “if the defendant has ‘purposefully directed’ his activities at residents of

the forum,” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (quoting Keeton v.

Hustler Magazine, Inc., 465 U.S. 770, 774 (1984)), and if “the litigation results from alleged

                                                  4
injuries that ‘arise out of or relate to’ those activities.” Id. (quoting Helicopteros, 466 U.S. at

414).

        The filings demonstrate that no specific jurisdiction exists here either. Again, Plaintiff

makes no allegation in his Complaint or Opposition that Phelan had any contacts – either related

to this claim or otherwise – with the District of Columbia. Plaintiff merely states that this Court

“has jurisdiction to enforce its own order,” which refers to the Consent Judgment, to which

Phelan was not a party. Opp. at 5-6. At the end of the day, Plaintiff cannot prevail where he

points to no contacts between Phelan and the District of Columbia.

IV.     Conclusion

        Because the Court lacks personal jurisdiction over this Defendant, the Court will grant

Phelan’s Motion to Dismiss. A separate Order consistent with this Memorandum Opinion shall

issue this date.

                                                       /s/ James E. Boasberg
                                                       JAMES E. BOASBERG
                                                       United States District Judge

Date: April 5, 2013




                                                   5